Citation Nr: 1817520	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  14-34 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an evaluation in excess of 30 percent for parasomnia.

2. Entitlement to an evaluation in excess of 10 percent for a lumbar strain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Sopko, Counsel



INTRODUCTION

The Veteran had active service from November 2007 to December 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran claimed entitlement to service connection for posttraumatic stress disorder (PTSD).  VA, in February 2016, notified the Veteran that the claim "of PTSD is related to parasomnia which is currently on appeal," and thus it did not adjudicate the claim.  The Board agrees that the claim is related, but it also distinct.  Simply put, the Board cannot determine which of the Veteran's psychiatric symptoms are due to PTSD and which are due to parasomnia.  In this regard, the Board notes that the January 2017 VA compensation examination report contains a positive nexus regarding the question of service connection for PTSD.  However, this issue is not before the Board.  Therefore, the Board needs VA to adjudicate the PTSD claim and to determine the relationship between the symptoms discussed in the multiple compensation examinations in the claims file before the Board can proceed.  The Board is referring the PTSD claim to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

The Board is remanding the two appellate issues.  For the parasomnia claim, please see the referral paragraph above.  For the back claim, the Board notes that VA last examined the Veteran for compensation purposes in April 2015.  VA treatment records since that time show repeated complaints of worsening, so the Board will order a new examination before rating the disability.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Address the PTSD claim discussed in the referral paragraph above.  If service connection for PTSD is granted, determine what impact, if any, this has on the parasomnia issue.
2. Schedule the Veteran for a VA examination to determine the nature and severity of his lumbar strain.
3. After completing the above and any other development warranted, readjudicate the appellate issues.  If any claim remains denied, issue the Veteran and his representative a Supplemental Statement of the Case.  Allow an appropriate period of time for response.  Then return the appeal to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).





